Citation Nr: 1722469	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  16-15 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, rated as noncompensably disabling prior to April 15, 2016 and 30 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 





INTRODUCTION

The Veteran served on active duty from February 1943 to March 1946.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to April 15, 2016, the Veteran's bilateral hearing loss manifested no more than Level II hearing loss in the right ear and Level IV in the left ear. 

2.  From April 15, 2016, the Veteran's bilateral hearing loss manifests no more than Level XI hearing loss in the right ear and Level IV in the left ear. 


CONCLUSION OF LAW

The criteria for a higher rating for bilateral hearing loss, currently rated as noncompensably disabling prior to April 15, 2016 and 30 percent disabling thereafter, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
Service connection for bilateral hearing loss was awarded in a November 2008 rating decision with an initial noncompensable evaluation assigned effective June 5, 2008.  The February 2015 rating decision on appeal continued the noncompensable rating.  Most recently, an increased 30 percent evaluation was awarded in an October 2016 rating decision effective April 15, 2016.  The Veteran's hearing loss is therefore rated as noncompensably disabling prior to April 15, 2016 and 30 percent disabling thereafter.  He contends that an increased rating is warranted throughout the claims period as his hearing loss disability has worsened and requires hearing aids. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a), (d).  

To evaluate the degree of disability for service-connected bilateral hearing loss, the Rating Schedule establishes eleven (11) auditory acuity levels, designated from Level I through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Prior to April 15, 2016, the Board finds that a compensable evaluation is not warranted for the Veteran's service-connected hearing loss.  During this period, the Veteran's most severe level of hearing loss was demonstrated at a March 2016 VA audiological examination.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ (Hz)



500
1000
2000
3000
4000
RIGHT
50
25
35
70
95
LEFT
35
40
40
75
100

The puretone threshold average was 56 Hz in the right ear and 64 Hz in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 80 percent in the left ear.  

The level of hearing impairment demonstrated at the March 2016 VA examination translates to Level II in the right ear and Level IV in the left ear under Table VI.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  This translates to a noncompensable rating under the rating criteria and Table VII. 

The Board observes that the Veteran's hearing was also tested at the Castle Point VA Medical Center (VAMC) in May 2014, a few months before his formal claim for an increased rating was received.  The May 2014 audiological examination results, which include puretone threshold averages and word recognition scores utilizing the Maryland CNC test, are also consistent with a noncompensable rating under Diagnostic Code 6100.  Therefore, a noncompensable rating is appropriate throughout the period prior to April 15, 2016.

Turning to the period beginning April 15, 2016, a rating in excess of 30 percent for bilateral hearing loss is not warranted.  The Veteran's hearing was examined by VA in October 2016 at which time the following results were demonstrated: 




Hz



500
1000
2000
3000
4000
RIGHT
65
30
65
80
100
LEFT
45
40
55
80
95

The puretone threshold average was 69 Hz in the right ear and 68 Hz in the left ear.  Speech audiometry revealed speech recognition ability of 26 percent in the right ear and 76 percent in the left ear.  The right ear word recognition score demonstrates a steep decline when compared to the results of the March 2016 VA examination, but the examining audiologist found that the results were valid for rating purposes and the Board therefore finds that the examination is adequate. 

The level of hearing impairment demonstrated at the April 2016 VA examination translates to Level XI in the right ear and Level IV in the left ear under Table VI.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  This translates to a 30 percent disabling rating under Table VII, i.e. the current assigned disability evaluation.  Accordingly, an increased rating is also not appropriate during the period beginning April 15, 2016. 

The evidence shows no distinct periods of time during the appeal period when the Veteran's service-connected hearing loss varied to such an extent that a rating greater or less than the currently assigned evaluations are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board is sympathetic to the Veteran's complaints related to his hearing loss, but finds that there is no schedular basis for granting a higher rating at any time during the claims period.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

As a final matter, the Board finds that a remand of a claim for entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) is not warranted.  Entitlement to a TDIU is an element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   However, in this case, the record is negative for evidence that the Veteran is unemployable due to service-connected hearing loss.  The Veteran does not allege that he is unemployable due to any service-connected conditions and none of the medical evidence indicates that the Veteran's hearing loss prevents him from maintaining substantially gainful employment.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected hearing loss disability.

ORDER

Entitlement to an increased rating for bilateral hearing loss, rated as noncompensably disabling prior to April 15, 2016 and 30 percent disabling thereafter, is denied. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


